Citation Nr: 1712410	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee mild instability.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from February 1966 to February 1968 and from June 1976 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a November 1999 VA examination for the Veteran's right knee disabilities, he had limited range of motion and right knee instability.

The Veteran's medical treatment records show that in 2004, he had a positive test for instability.  Afterwards, he continued to complain and treat for right knee pain.

The Veteran was afforded a new VA examination in September 2015.  On examination, the examiner indicated that the Veteran had normal right knee range of motion and normal findings on stability tests.  In addition, the VA examiner indicated that the Veteran did not have a history of instability.

The September 2015 VA examination findings are not consistent with the findings of the previous November 1999 VA examination or with the Veteran's medical treatment records showing instability.  As such, a new examination is required to evaluate the current nature and severity of the Veteran's right knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disabilities (instability and DJD).  The examiner must review the claims file and the examination report should show consideration of the Veteran's documented medical history and complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.

The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  

If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

